Appeal dismissed, without costs. The surety company is not a party aggrieved. The Special Term was unwarranted in excluding this surety company from becoming surety on the bond to be filed in the absence of facts showing its disqualification. Furthermore, the surety should not have been relieved of its liability without an accounting or other proper disposition relieving it. Undoubtedly on application by the committee, the court at Special Term will vacate the order and give appropriate relief. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.